NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


LINDA ZEIDEL a/k/a Linda Kendziorra, )
                                      )
              Appellant,              )
                                      )
v.                                    )             Case No. 2D18-2769
                                      )
HEIDI COHEN, as personal              )
representative of the Estate of Erika )
Kendziorra, and ELKE VIETZ a          )
beneficiary of the Estate of Erika    )
Kendziorra,                           )
                                      )
              Appellees.              )
________________________________ )


Opinion filed July 12, 2019.

Appeal from the Circuit Court for Lee
County; Geoffrey H. Gentile, Judge.

Christopher E. Hewitt and Scott A. Kuhn
of Kuhn Law Firm, P.A., Fort Myers,
(withdrew after briefing); Matthew A.
Linde and Douglas T. Gould of Linde
Law Group, Fort Myers, for Appellant.

Christopher D. Donovan and Sara F. Hall
of Roetzel & Andress, LPA, for Appellee
Heidi Cohen.

No appearance for Appellee Elke Vietz.


PER CURIAM.
          Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.




                                 -2-